Clark, J. (dissenting):
I dissent and vote for affirmance of the surrogate’s decree.
The will in question which was denied probate, was practically without punctuation, and is in the following language:
*292“ H. A. Poonarian Rugs and carpet Storage to Rochester Carting Co. -sis five Bale Rugs and one Bax agen Rugs altogether total 6 if any thing Happen to me in Constantinople or in ocean of all my will be I have four sisters and one Half Broders Mr. Deecran A. Poonarian his sher five Dolar th Balenc -eqa to be sher and sher alak Jhunpush Illwanian Gadar Zardaian Toomy Ajaimian.
“ Taquhin Matosian sher be Five.”
In construing wills, the court can supply punctuation and transpose sentences if that will assist in determining the intention of a testator. (Matter of Farmers' Loan & Trust Co., 189 N. Y. 202.)
I am of the opinion that the intention of this testator can be ascertained if we punctuate the will without putting a period in the middle of a sentence. By following this course and having a period at what was evidently intended to be the end of a sentence, it would show that testator’s intention was to have the instrument propounded as a will, effective only on condition of misfortune overtaking him on his contemplated trip to Constantinople. This meaning could be expressed without changing a word or transposing a sentence of the will by placing a period at the end instead of in the middle of a sentence, and it would read as follows:
“ H. A. Poonarian, Rugs and carpets, storage to Rochester Carting Co., five Bale Rugs and one Bax agen Rugs alltogether total 6. If anything Happen to me in Constantinople or in ocean, of all my will be I have four sisters and one Half Broders, Mr. Deecran A. Poonarian. His sher five Dolar. The Balenc sher and sher alak,” etc.
This construction is not strained but is natural, and would, in my opinion, carry out testator’s intention to have his property go as he directed in his will, “ if anything Happen to me in Constantinople or in ocean.” As I view it, this was a conditional or contingent will, to become effective only in case anything happened to testator in Constantinople or on the ocean. Concededly, nothing did so happen to him on that trip, and he returned to his home in Rochester in safety and continued his business of selling rugs until his death. The event referred to in his will not having happened, the will became ineffective. I do not regard the language used by testator with reference to Constantinople and the ocean as the occasion or reason for making the will. If that had been his purpose, in using language to express a reason or occasion for making the will, he would have begun the instrument by referring to his contemplated trip to Constantinople with the following, or similar, words, “ Being about to go to Constantinople,” etc., and then followed it with the disposition of his property. He did not do that, but, after stating what property he had and where *293it could be found, he said, “ If anything Happen to me in Constantinople or in ocean * * To my mind, that clause was intendéd as a condition or contingency which was to occur before the will became operative, and that it did not and was not intended to furnish the occasion or excuse for making a will. I can see no reason why testator should refer to his contemplated trip to Constantinople right in the middle of the will, unless he meant what he said when he used the language “ If anything Happen to me in Constantinople or in ocean.” If it was a condition or contingency that he referred to, on the happening of which the will was to be operative, the conceded failure of the condition to happen operated to defeat the will. (40 Cyc. 1082; Matter of Bittner, 104 Misc. Rep. 112.)
It is my opinion that what testator meant was, that if anything happened to him on his contemplated trip to Constantinople and he should not return, that then, and then only, the will should be operative and the property referred to therein go as he there directed. He having returned in safety and continued his business without the happening of the event referred to in his will, it became inoperative, and the decree denying probate should be upheld. I, therefore, vote to affirm.
Decree reversed, with costs payable out of the estate, and matter remitted to the Surrogate’s Court for further proceedings in accordance with the opinion.